Title: Abigail Adams to James Lovell, 3 September 1780
From: Adams, Abigail
To: Lovell, James




Sepbr. 3 1780


Where is my Friend Mr. Lovell? Can he be an inhabitant of this world and inattentive to a Lady? Can he suffer Letters repeatedly to reach him and not deign a line in reply? Can he be so apsorbed in the Region of politicks as to have forgotten Social engagements?
Snatch him some friendly Genius from the Region of torpitude, bear him hence Benevolence, he is your intimate acquaintance. Hospitality open your doors, his are ever ready to receive you, Friendship and Love embrace a wanderer who is still your own.
Not a line nor even a vagrant paper for six whole weeks. So long have I been accustomed to indulgence, that like the Nobler Sex I claim that as a right, which was first granted me as a favour, and look every post for a line or two at least, and feel myself intitled to a return where I have not remitted a refusal. I have more patiently sufferd under my dissapointment, having been much engaged in writing and receiving Letters from abroad, yet do not feel satisfied with my own portion tho a large one. An Evish disposition prompts me to ask of you any communications from your Letters that may safely be entrusted to Portia.—No advances towards a negotiation have yet taken place. Brittain still persists in her mad career, nor will she exchang her Hostile weapons for the peacefull olive Branch. I had hoped e’er this period that the Tranquil Goddess would have erected her Banners and every sighing Heart rejoiced beneath the Roof of domestick felicity, and even the long absent Mr. L——1 been permitted once more to visit his Native State.
Tomorrow will be a great and important day in the political Systim of this State. There is one Man who it is said will have the votes of the wise and judicious part of the State, but the popular choise will fall where it has been meanly sought and much coveted—

“Then Let me have the higher post
Suppose it but an Inch at most
I have no title to asspire
Yet when you sink I seem the higher.”

Rejoice with me sir on the plentifull rain this day dispenced to the dyeing corn, the Barren pastures and desolated Gardens. So severe a droubth as we have experienced through this Summer has not been felt for many years. Not a vine that had Humbly and modestly crept along the Ground, unasspiring of a nearer approach to the Burning God of Day, but has crumbled to dust beneath his scorching Rays. Ceres witherd Head reclines, Virtumnus is fled and Pomona is scattering here and there the half grown fruit, e’er she too, bids us adieu.
I rejoice to hear that our Sister States are not sharers in the same distressing calamity, and hope they will Benevolently feed the Hungry and satisfy the poor with Bread.
This will be handed you by Mr. Brown a young Gentleman who is a Native of Carolina, but last from France. He brought me Letters from Mr. Adams, and a Letter of recommendation in his countanance. I was much pleased with his modest and affable deportment, his easy manners and his Good Sense. He wishd for a Letter as he was unacquainted in Philadelphia and I have taken the Liberty to introduce him to you and know you will esteem him according to his merrit, which is all that is requested by your unalterable Friend,

Portia

